Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered. 
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 29 September 2022.
Claims 1 and 3-7 are pending. Claims 1 and 7 are amended. Claim 2 is canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Weichart (US 2006/0108231 A1)) and Hasegawa et al. (US 5,676,758 hereinafter “Hasegawa”) or alternatively Mizuno et al. (US 2001/0042514 A1 hereinafter “Mizuno”).
Regarding claim 1, Toriya teaches a processing apparatus (film forming apparatus, Fig. 2 and 11, paragraph [0030]), comprising: 
an electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) provided inside a processing container (comprising 2, Fig. 2 and 11) in which a vacuum atmosphere is formed (paragraph [0030]), 
a conductive member (comprising clamp ring 5, Fig. 2, 4-8, 10-13, paragraph [0049]-[0053], specifically paragraph [0053] discloses that the conductive member 5 can comprise metal such as aluminum) provided on the front surface side  (i.e. top or upper part) of the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031]);
an elevating table (comprising elevating plate 23, Fig. 2 and 11, paragraph [0034]) configured to be moved up and down relative to the conductive member (comprising 5, Fig. Fig. 2, 4-8, 10-13 ) such that the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031])  is positioned in a processing position (Fig. 6) at which the conductive member (comprising 5, Fig. 2, 6, 11) comes into contact with the substrate (W, Fig. 2, 6, 11, paragraph [0053]) and a standby position (i.e. delivery location, Fig. 5) at which the substrate is transferred to the electrostatic chuck (paragraph [0033]-[0034],[0057]);
a processing gas supplier (comprising gas shower head 4, Fig. 2, 3, 6, 11, paragraph [0030]) configured to process the substrate by supplying a processing gas to a front surface of the substrate (W, Fig. 2, 6, 11) in a state in which the substrate is attracted to the dielectric layer (paragraph [0029]-[0031], [0042]-[0048], [0061]);
the substrate (W, Fig. 2, 6, 11) is held on the electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) in a state where plasma is not formed inside the processing container (2, Fig. 2, 6, 11) (as understood from paragraph [0061]-[0069] describing film forming without generation of plasma, examiner also notes that the apparatus of Toriya does not teach a plasma generator or other structures necessary for plasma generation, thus meeting limitation “in a stage where plasma is not formed inside the processing container”),
wherein the conductive member (comprising clamp ring 5, Fig. 2, 4-8, 10-13) includes an inner edge portion (comprising inner circumference part 52, Fig. 8, 10, 13, paragraph [0049]-[0050]) formed along a peripheral edge portion of the substrate (W, Fig. 8, 10, 13) (paragraph [0059]) and configured to contact the peripheral edge portion of the substrate (W, Fig. 2, 6, 11, paragraph [0053]).
Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode, wherein the conductive member connected to the DC power source and provides an electronic path between the substrate and the DC power source.
However, Weichart teaches an electrostatic chuck (comprising unipolar electrode and holding frame, Fig. 2, paragraph [0055]) including an electrode (comprising 240, Fig. 2) and a dielectric layer (comprising dielectric plate 243, Fig. 2, paragraph [0058]) that covers the electrode (comprising 240, Fig. 2), the dielectric layer (comprising 243, Fig. 2) having a front surface side (i.e. upper or top surface side) forming an attraction region for a substrate (comprising carrier film 220 and substrate 230, Fig. 2, paragraph [0056]) ; a DC power source (comprising voltage source 250, Fig. 2, paragraph [0060]) having a positive electrode (i.e. powered portion) connected to the electrode (comprising 240, Fig. 2) and a negative electrode (i.e. ground) connected to the conductive member (comprising frame 210, Fig. 2), the DC power source (comprising 250, Fig. 2) configured to attract the substrate (comprising carrier film 220 and substrate 230, Fig. 2) to the dielectric layer (comprising 243, Fig. 2) by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (comprising 210, Fig. 2) and the electrode (comprising 240, Fig. 2) (paragraph [0060]), wherein the conductive member connected to the DC power source (comprising 250, Fig. 2) includes an inner edge portion (comprising 212 and 211, Fig. 2) formed along a peripheral edge portion of the substrate (comprising 220 and 230, Fig. 2) and configured to contact the peripheral edge portion of the substrate (comprising 220 and 230, Fig. 2, paragraph [0056]) to provide an electronic/electrical path between the substrate (comprising 220 and 230, Fig. 2, paragraph [0056])  and the DC power source (250, Fig. 2), as understood from Fig. 2 and para. [0060]. Examiner notes that instant application Fig. 1 and 2 shows that the electrode 32 is connected to the DC power source via a switch while the conductive member 4 is connected to ground, which is a substantially similar structure to what is taught in Fig. 2 of Weichart. Weichart teaches that such a structure provides a simple construction for holding a large area substrate (paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13) ) such that the conductive member is connected to the DC power source and provides an electronic path between the substrate and the DC power source, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode in view of teachings of Weichart in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck to enable electrostatic attraction and enabling a simple structure and holding a large area substrate during processing (paragraph [0012]).
Toriya in view of Weichart as applied above do not explicitly teach wherein a flow path is formed in the electrostatic chuck, one end of the flow path being opened on a peripheral edge portion of the electrostatic chuck below the conductive member, the other end of the flow path being connected to a gas source.
However, Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13). Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas) being connected to a gas source (66, Fig. 2 and 11, para. [0038]).
Additionally, Hasegawa teaches a chuck/substrate holder (comprising 13, Fig. 1, 3, 4) comprising a flow path (comprising purge gas passages 29, Fig. 1 and 3) formed in the chuck/substrate holder (comprising 13, Fig. 1, 3, 4), one end of the flow path being opened (via purge gas ejection groove 28, Fig. 1 and 3) on a peripheral edge portion (i.e. outer portion) of the chuck/substrate holder (comprising 13, Fig. 1 and 3) below (i.e. at a height or level lower than) the conductive member (comprising shield 57, Fig. 1 , 3, and 4; col 10 line 6-7) (col 6 line 16-65). Hasegawa teaches that such a configuration enables preventing reaction gas from entering the reverse side of the substrate (15, Fig. 1, 3, 4) (col 7 line 41-43). Hasegawa, additionally teaches an additional flow path (second purge gas introduction section 134, Fig. 1, 3, 4) configured to deliver a second purge gas to prevent film deposition on the substrate holder (13, Fig. 1, 3, 4) (col 7 line 21-26). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow path (Hasegawa: 29, Fig. 1, 3, 4) in the electrostatic chuck (Toriya: comprising 3, Fig. 2), one end of the flow path being opened (Hasegawa: 28, Fig. 1, 3, 4) on a peripheral edge portion of the electrostatic chuck below the conductive member (Toriya: 5, Fig. 2), the other end of the flow path being connected to a gas source (Toriya: 66, Fig. 2) in view of teachings of Hasegawa in the apparatus of Toriya in view of Weichart to enable directing purge gas toward the back of the substrate to prevent reaction gas from entering the reverse side of the substrate (Hasegawa: col 7 line 41-43). Furthermore, one of ordinary skill in the art would appreciate that in providing the flow path in the electrostatic chuck, the purge gas can be more precisely directed toward the substrate to prevent unwanted deposition on the reverse side or edge of the substrate.
Alternatively, Mizuno teaches a chuck/ substrate holder (comprising heating holder 3, Fig. 1, para. [0053]) including a flow path (comprising 203 and 204, Fig. 1) formed in the chuck/substrate holder (comprising 3, Fig. 1), one end of the flow path being opened (as understood from Fig. 2) on a peripheral edge portion (i.e. outer portion) of the chuck/substrate holder (3, Fig. 1 and 2) below (i.e. at a height or level lower than) the member (comprising ring chuck 4, Fig. 1 and 2) the other end of the flow path (comprising 203 and 204, Fig. 1) being connected to a gas source (second purge gas supplying mechanism 20, Fig. 1, para. [0067]). Mizuno teaches that such a configuration enables providing purge gas to an edge of a substrate to prevent deposition on the contact portion between the substrate and the member (i.e. ring chuck) and prevent material gas to pass through the minute gaps on the contact portion (para. [0068]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow path (Mizuno: 203 and 204, Fig. 1) in the electrostatic chuck (Toriya: comprising 3, Fig. 2), one end of the flow path being opened (Mizuno: 203, Fig. 2a and 2b) on a peripheral edge portion of the electrostatic chuck below the conductive member (Toriya: 5, Fig. 2), the other end of the flow path being connected to a gas source (Mizuno: 20, Fig. ) in view of teachings of Mizuno in the apparatus of Toriya in view of Weichart to enable directing purge gas toward the edge of the substrate to prevent deposition on the contact portion between the substrate and the conductive member and prevent material gas to pass through the minute gaps on the contact portion (Mizuno: para. [0068]). Furthermore, one of ordinary skill in the art would appreciate that in providing the flow path in the electrostatic chuck, the purge gas can be more precisely directed toward the substrate to prevent unwanted deposition on the reverse side or edge of the substrate.
Regarding claim 3, Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas such as Ru) is a film-forming gas for forming a film on the substrate (paragraph [0029], [0060]-[0063]). Though taught in the prior art, limitation “wherein the processing gas is a film-forming gas for forming a film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which the peripheral edge portion (comprising contact surface 521, Fig. 8, 10, 13) of the substrate (W, Fig. 8, 10, 13) is brought into contact with the electrostatic chuck (Toriya: comprising mounting table 3, Fig. 2, as modified by teachings of Weichart in claim 1 to include the details of the electrostatic chuck) and pressed against the electrostatic chuck by the conductive member (comprising 5, Fig. 8, 10, 13).
Regarding claim 6, Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Weichart further teaches wherein the electrode includes only an electrode (comprising 240, Fig. 2) connected to the positive electrode of the DC power source (comprising 250, Fig. 2) (i.e. Weichart teaches a monopolar/unipolar electrostatic chuck, paragraph [0055]).
Regarding claim 7, Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 and 3 as applied above and including a flow path form the gas source (see teachings of Hasegawa or alternatively Mizuno as applied in claim 1 and 3). Regarding limitation “configured to supply a film-formation suppressing gas from the gas source onto the peripheral edge portion of the electrostatic chuck so as to suppress a film from being formed between the conductive member and the substrate,” this is an intended use limitation. Though Toriya and Mizuno each teaches suppressing a film from being formed between supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (Toriya: comprising 3, Fig. 8, 10 13) so as to suppress a film from being formed between the conductive member (Toriya: comprising 5, Fig. 8, 10, 13; Mizuno: 4, Fig. 1 and 2a) and the substrate (Toriya: comprising W, Fig. 8, 10, 13) (Toriya: paragraph [0064]-[0065], [0076]-[0077],[0089]; Mizuno: para. [0068]); since the apparatus of Toriya in view of Weichart and Hasegawa or alternatively Mizuno teaches all of the structural limitations, the apparatus of the same is considered capable of meeting the intended use limitations. The courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Alternative rejection, Claim 1 and 3-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Tokisue et al. (US 5,258,047A hereinafter “Tokisue”) and IDS art Okura (JPH05183043A hereinafter referring to English Machine Translation provided by the Applicant in the filings of 13 June 2022) and Hasegawa et al. (US 5,676,758 hereinafter “Hasegawa”) or alternatively Mizuno et al. (US 2001/0042514 A1 hereinafter “Mizuno”). 
Regarding independent claim 1 alternative rejection, teachings of Toriya with respect to claim 1 are discussed in detail above and shall not be reiterated hereunder.
Regarding independent claim 1, Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode, wherein the conductive member connected to the DC power source and provides an electronic path between the substrate and the DC power source.
However, Tokisue teaches an electrostatic chuck (comprising holder device, Fig. 38 and 39, col 10 line 58-61) including an electrode (comprising 3, Fig. 38 and 39) and a dielectric layer (comprising hand body 2 includes a dielectric material such as SiC, Fig. 38 and 39, col 4 line 40-41, abstract) that covers the electrode (comprising 3, Fig. 38 and 39), the dielectric layer (comprising 2, Fig. 38 and 39) having a front surface side (comprising holder surface 2A, Fig. 38 and 39, col 4 line 16-17) forming an attraction region for a substrate (wafer 1’, Fig. 38 and 39, col 10 line 3); a DC power source (comprising voltage generating device 6, Fig. 38 and 39, col 4 line 57-58, claim 1 and 20; note: one of ordinary skill in the art would understand that the circuit symbol for voltage generating device 6 is a DC source) having a positive electrode (comprising contact 7b, Fig. 38 and 39, col 4 line 56) connected to the electrode (3, Fig. 38 and 39) and a negative electrode (i.e. ground) connected to the conductive member (comprising conductive portion 4, Fig. 38 and 39), the DC power source configured to attract the substrate to the dielectric layer (2, Fig. 38 and 39) by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (comprising 4, Fig. 38 and 39) and the electrode (comprising 3, Fig. 38 and 39) (col 4 line 63-col 5 line 26), wherein the conductive member (comprising conductive portion 4, Fig. 38 and 39) connected to the DC power source (comprising voltage generating device 6, Fig. 38 and 39) and provides an electronic path (as understood by the electrical lines drawn in Fig. 38 and 39) between the substrate (1’, Fig. 38 and 39) and the DC power source (comprising 6; Fig. 38 and 39). Tokisue teaches that such an electrostatic chuck can enable intimate contact of the substrate/wafer with an electrostatic chuck surface (i.e. holder surface) to be uniformly heated (col 10 line 60-61).
Additionally, Okura teaches a conductive member (comprising electrode 6, Fig. 1, para. [0014]) includes an inner edge portion formed along a peripheral edge portion of the substrate (wafer 4, Fig. 1) and can be arranged at a front side (i.e. upper or top surface) of the electrostatic chuck wherein the conductive member is configured to contact the peripheral edge portion of the substrate (4, Fig. 1). Okura teaches that such an electrostatic chuck configuration can enable ensuring potential of the wafer is kept constant and reliably fixing a substrate/wafer onto the electrostatic chuck/table (para. [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode (per teachings of Tokisue), the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13) such that the conductive member is connected to the DC power source and provides an electronic path between the substrate and the DC power source (per teachings of Tokisue), the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13), located at the processing position (Toriya: Fig. 2, 6, 8, 10, 11), and the electrode in view of teachings of Tokisue and Okura in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck to enable electrostatic attraction and enabling intimate contact with an electrostatic chuck surface for uniform heating/temperature control of a substrate (Tokisue: col 10 line 60-61) and/or ensuring potential of the wafer is kept constant and reliably fixing a substrate/wafer onto the electrostatic chuck/table (Okura: para. [0033]).
Toriya in view of Tokisue and Okura as applied above do not explicitly teach wherein a flow path is formed in the electrostatic chuck, one end of the flow path being opened on a peripheral edge portion of the electrostatic chuck below the conductive member, the other end of the flow path being connected to a gas source.
However, Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13). Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas) being connected to a gas source (66, Fig. 2 and 11, para. [0038]).
Additionally, Hasegawa teaches a chuck/substrate holder (comprising 13, Fig. 1, 3, 4) comprising a flow path (comprising purge gas passages 29, Fig. 1 and 3) formed in the chuck/substrate holder (comprising 13, Fig. 1, 3, 4), one end of the flow path being opened (via purge gas ejection groove 28, Fig. 1 and 3) on a peripheral edge portion (i.e. outer portion) of the chuck/substrate holder (comprising 13, Fig. 1 and 3) below (i.e. at a height or level lower than) the conductive member (comprising shield 57, Fig. 1 , 3, and 4; col 10 line 6-7) (col 6 line 16-65). Hasegawa teaches that such a configuration enables preventing reaction gas from entering the reverse side of the substrate (15, Fig. 1, 3, 4) (col 7 line 41-43). Hasegawa, additionally teaches an additional flow path (second purge gas introduction section 134, Fig. 1, 3, 4) configured to deliver a second purge gas to prevent film deposition on the substrate holder (13, Fig. 1, 3, 4) (col 7 line 21-26). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow path (Hasegawa: 29, Fig. 1, 3, 4) in the electrostatic chuck (Toriya: comprising 3, Fig. 2), one end of the flow path being opened (Hasegawa: 28, Fig. 1, 3, 4) on a peripheral edge portion of the electrostatic chuck below the conductive member (Toriya: 5, Fig. 2), the other end of the flow path being connected to a gas source (Toriya: 66, Fig. 2) in view of teachings of Hasegawa in the apparatus of Toriya in view of Tokisue and Okura to enable directing purge gas toward the back of the substrate to prevent reaction gas from entering the reverse side of the substrate (Hasegawa: col 7 line 41-43). Furthermore, one of ordinary skill in the art would appreciate that in providing the flow path in the electrostatic chuck, the purge gas can be more precisely directed toward the substrate to prevent unwanted deposition on the reverse side or edge of the substrate.
Alternatively, Mizuno teaches a chuck/ substrate holder (comprising heating holder 3, Fig. 1, para. [0053]) including a flow path (comprising 203 and 204, Fig. 1) formed in the chuck/substrate holder (comprising 3, Fig. 1), one end of the flow path being opened (as understood from Fig. 2) on a peripheral edge portion (i.e. outer portion) of the chuck/substrate holder (3, Fig. 1 and 2) below (i.e. at a height or level lower than) the member (comprising ring chuck 4, Fig. 1 and 2) the other end of the flow path (comprising 203 and 204, Fig. 1) being connected to a gas source (second purge gas supplying mechanism 20, Fig. 1, para. [0067]). Mizuno teaches that such a configuration enables providing purge gas to an edge of a substrate to prevent deposition on the contact portion between the substrate and the member (i.e. ring chuck) and prevent material gas to pass through the minute gaps on the contact portion (para. [0068]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow path (Mizuno: 203 and 204, Fig. 1) in the electrostatic chuck (Toriya: comprising 3, Fig. 2), one end of the flow path being opened (Mizuno: 203, Fig. 2a and 2b) on a peripheral edge portion of the electrostatic chuck below the conductive member (Toriya: 5, Fig. 2), the other end of the flow path being connected to a gas source (Mizuno: 20, Fig. ) in view of teachings of Mizuno in the apparatus of Toriya in view of Tokisue and Okura to enable directing purge gas toward the edge of the substrate to prevent deposition on the contact portion between the substrate and the conductive member and prevent material gas to pass through the minute gaps on the contact portion (Mizuno: para. [0068]). Furthermore, one of ordinary skill in the art would appreciate that in providing the flow path in the electrostatic chuck, the purge gas can be more precisely directed toward the substrate to prevent unwanted deposition on the reverse side or edge of the substrate.
Regarding claim 3, Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas such as Ru) is a film-forming gas for forming a film on the substrate (paragraph [0029], [0060]-[0063]). Though taught in the prior art, limitation “wherein the processing gas is a film-forming gas for forming a film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which the peripheral edge portion (comprising contact surface 521, Fig. 8, 10, 13) of the substrate (W, Fig. 8, 10, 13) is brought into contact with the electrostatic chuck (Toriya: comprising mounting table 3, Fig. 2, as modified by teachings of Tokisue and Okura in claim 1 to include the details of the electrostatic chuck) and pressed against the electrostatic chuck by the conductive member (comprising 5, Fig. 8, 10, 13).
Regarding claim 6, Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 as applied above and Tokisue further teaches wherein the electrode includes only an electrode (comprising 3, Fig. 38 and 39) connected to the positive electrode of the DC power source (comprising 6, Fig. 38 and 39) (i.e. Tokisue teaches a monopolar/unipolar electrostatic chuck, as understood by one of ordinary skill in the art).
Regarding claim 7, Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the limitations of claim 1 and 3 as applied above and including a flow path form the gas source (see teachings of Hasegawa or alternatively Mizuno as applied in claim 1 and 3). Regarding limitation “configured to supply a film-formation suppressing gas from the gas source onto the peripheral edge portion of the electrostatic chuck so as to suppress a film from being formed between the conductive member and the substrate,” this is an intended use limitation. Though Toriya and Mizuno each teaches suppressing a film from being formed between supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (Toriya: comprising 3, Fig. 8, 10 13) so as to suppress a film from being formed between the conductive member (Toriya: comprising 5, Fig. 8, 10, 13; Mizuno: 4, Fig. 1 and 2a) and the substrate (Toriya: comprising W, Fig. 8, 10, 13) (Toriya: paragraph [0064]-[0065], [0076]-[0077],[0089]; Mizuno: para. [0068]); since the apparatus of Toriya in view of Tokisue, Okura and Hasegawa or alternatively Mizuno teaches all of the structural limitations, the apparatus of the same is considered capable of meeting the intended use limitations. The courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive in light of new rejections necessitated by Applicant’s amendments as further discussed hereunder.
Applicant argues (remarks bottom page 7) regarding independent claim 1, Toriya fails to disclose or suggest the feature of a flow path is formed in the electrostatic chuck, one end of the flow path being opened on a peripheral side portion of the electrostatic chuck below the conductive member, the other end of the flow path being connected to a gas source" in amended Claim 1.
Examiner responds independent claim 1 rejection has been modified as necessitated by applicant’s amendments to the claims. Currently claim 1 is rejected as being unpatentable over Toriya in view of Weichart and Hasegawa or alternatively Mizuno and additionally/alternatively unpatentable over Toriya in view of Tokisue and Hasegawa or alternatively Mizuno wherein Hasegawa or alternatively Mizuno each teach amended claim 1 feature of a gas flow path formed in a substrate holder/chuck as discussed in detail and applied above in claims rejections.
Applicant argues (remarks bottom page 7-page 8) regarding independent claim 1, one of ordinary skill in the art could not have arrived at the feature of "a flow path is formed in the electrostatic chuck below the conductive member, the other end of the flow path being connected to a gas source" in amended claim 1 from a combination of Toriya and Weichart.
Examiner responds independent claim 1 rejection has been modified as necessitated by applicant’s amendments to the claims. Currently claim 1 is rejected as being unpatentable over Toriya in view of Weichart and Hasegawa or alternatively Mizuno and additionally/alternatively unpatentable over Toriya in view of Tokisue and Hasegawa or alternatively Mizuno wherein Hasegawa or alternatively Mizuno each teach amended claim 1 feature of a gas flow path formed in a substrate holder/chuck as discussed in detail and applied above in claims rejections.
Applicant argues (remarks bottom page 8) regarding independent claim 1, Tokisue, Qin and JPH05-183043A fail to cure the deficiencies of Toriya and Weichart.
Examiner responds that Qin is no longer cited in the current rejections and therefore Applicant’s arguments directed toward Qin are moot. Examiner further responds that independent claim 1 rejection has been modified as necessitated by applicant’s amendments to the claims. Currently claim 1 is rejected as being unpatentable over Toriya in view of Weichart and Hasegawa or alternatively Mizuno and additionally/alternatively unpatentable over Toriya in view of Tokisue and Hasegawa or alternatively Mizuno wherein Hasegawa or alternatively Mizuno each teach amended claim 1 feature of a gas flow path formed in a substrate holder/chuck as discussed in detail and applied above in claims rejections.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-7 are also rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716